NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3168-19

LYDIA MITTERMAIER,
executrix of the Estate
of CHARLES MITTERMAIER,

          Plaintiff-Respondent,

v.

TIMOTHY LAVOIE and
YORK FENCE COMPANY,

          Defendants,

and

NEW JERSEY MANUFACTURERS
INSURANCE COMPANY,

          Defendant-Respondent,

and

YORK FENCE CONSTRUCTION
CO., INC.,

          Defendant/Third-Party
          Plaintiff/Appellant,

v.
STATE FARM INDEMNITY
COMPANY,

     Third-Party Defendant.
______________________________

            Submitted October 6, 2021 – Decided October 20, 2021

            Before Judges Hoffman and Whipple.

            On appeal from the Superior Court of New Jersey, Law
            Division, Somerset County, Docket No. L-1144-15.

            Leary Bride Mergner & Bongiovanni, PA, attorneys for
            appellant (William H. Mergner and Peter M. Bouton, of
            counsel and on the briefs).

            Wilentz, Goldman & Spitzer, PA, attorneys for
            respondent Lydia Mittermaier (Robert L. Selvers, of
            counsel and on the brief).

            Kennedys CMK, LLP, attorneys for respondent New
            Jersey Manufacturers Insurance Company (John P.
            Gilfillan, of counsel and on the brief; Michael C.
            Shapiro, on the brief).

      We have been advised prior to oral argument that this matter

has been amicable adjusted and the parties have stipulated to the

dismissal of this appeal. Accordingly, the appeal is dismissed with

prejudice and without costs.




                                                                      A-3168-19
                                       2